Case 1:20-cv-00212-MKB-RER Document 53 Filed 04/01/21 Page 1 of 11 PageID #: 468




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK
                                             _____________________
                                              No 20-CV-212 (MKB) (RER)
                                             _____________________

                             ANA LIZ AND WALY FERREIRA INDIVIDUALLY,
                          AND ON BEHALF OF ALL OTHER PERSONS SIMILARLY
                                            SITUATED,

                                                                        Plaintiffs,

                                                          VERSUS


     5 TELLERS ASSOCIATES, L.P., 5 TELLERS DEVELOPMENT FUND COMPANY, INC.,
      PARKVIEW APARTMENTS, LLC, PROPERTY MANAGEMENT GROUP, INC., JOHN
            VOLANDES, AND PETER VOLANDES, JOINTLY AND SEVERALLY,
                                                                         Defendants.

                                                 ___________________

                                                MEMORANDUM & ORDER
                                                 ___________________


                                                     April 1, 2021

     RAMON E. REYES, JR., U.S.M.J.:

     Named        Plaintiff    Waly     Ferreira               that Defendant Property Management Group,
 (“Ferreira”) and Opt-In Plaintiffs Mario                      Inc. (“PMG”) be ordered to provide the
 Villanueva (“Villanueva”), Jonny Bonilla                      contact information necessary to issue notice.
 (“J. Bonilla”), and Francisco Antonio Liz                     (Id. ¶ 2). For the reasons set forth below, the
 (“F.       Liz”)        (collectively,     “the               Superintendents’ motion is granted in part.
 Superintendents”) move for conditional
 certification of a collective and permission to                               BACKGROUND
 send notice to potential opt-in members
 pursuant to the Fair Labor Standards Act                          I.        Procedural History
 (“FLSA”), 29 U.S.C. § 216(b). (Dkt. No. 39
 (“Pls.’ Mot.”) ¶¶ 1, 3). They further request                    On January 10, 2020, Ana Liz1 and
                                                               Ferreira (collectively, “Named Plaintiffs”)

 1
  Named Plaintiff Ana Liz asserts her claims only in           collective representative. (Dkt. No. 41 (“Pls.’ Mem.”)
 her individual capacity and not as a putative class or        at 1 n.1).


                                                           1
Case 1:20-cv-00212-MKB-RER Document 53 Filed 04/01/21 Page 2 of 11 PageID #: 469




 commenced this action on behalf of                           While the motion has been pending, Jose
 themselves and other similarly situated                      Nicolas Blanco (“Blanco”) and Ramon R.
 persons. (Dkt. No. 1 (“Compl.”) at 1). They                  Ferreira filed their consent to join the
 allege that PMG, 5 Tellers Associates, L.P.                  collective. (Dkt. Nos. 47, 51).
 (“5 Tellers L.P.”), 5 Tellers Development
 Fund Company, Inc. (“5 Tellers HDFC”),                           II.      Factual Allegations
 Parkview Apartments, LLC (“Parkview”),
 John Volandes, and Peter Volandes violated                       The Named Plaintiffs allege that
 the FLSA, 29 U.S.C. § 201 et seq., and New                   Defendants 5 Tellers L.P., 5 Tellers HDFC,
 York Labor Law (“NYLL”), N.Y. Lab. Law                       and Parkview are part of a centrally managed
 § 190 et seq. (Id. ¶ 1). Ferreira filed his                  real estate enterprise that owns, controls, and
 consent to be a party in a collective action on              manages apartment buildings in New York
 January 10, 2020. (Dkt. No. 3). Villanueva, J.               City. (Compl. ¶ 4; Dkt. No. 40 (“Rapaport
 Bonilla, and F. Liz then each consented to be                Decl.”) ¶ 4). They further allege that John and
 a party in a collective action. (Dkt. Nos. 8–                Peter Volandes exercised ownership and
 10).                                                         control over the other 5 Tellers Defendants.
                                                              (Compl. ¶ 5; see also Dkt. No. 44 (“Owen
    5 Tellers L.P., 5 Tellers HDFC,                           Decl.”) ¶ 2). Named Plaintiffs, 5 Tellers
 Parkview, John Volandes, and Peter                           Defendants, and PMG agree that PMG
 Volandes      (collectively,    “5     Tellers               managed certain apartment buildings on
 Defendants”) filed an Answer on March 6,                     behalf of the 5 Tellers Defendants. (Compl. ¶
 2020. (Dkt. No. 21). They later amended their                7; Rapaport Decl. ¶ 5; Dkt. No. 23 ¶ 151; see
 Answer to include a cross claim against                      Owen Decl. ¶¶ 8–9). Named Plaintiffs and 5
 PMG. (Dkt. No. 23). PMG answered the                         Tellers Defendants also agree that PMG had
 Complaint and cross claim on May 13, 2020.                   control and decision-making authority over
 (Dkt. No. 30). It also asserted cross claims                 the terms and conditions of employment at
 against the 5 Tellers Defendants. (Id.).                     those buildings, including wage policies and
                                                              practices. (Compl. ¶¶ 7, 45; Dkt. No. 23
     The Court referred this case to mediation                ¶¶ 152–53). PMG counters that it provided
 on February 20, 2020. (Dkt. No. 22).                         only “‘back office’ services, such as
 Following mediation, the case remained                       collecting rent from tenants and other
 unresolved. (Dkt. Entry Dated 8/12/2020;                     ministerial activities.” (Owen Decl. ¶ 3).
 Dkt. No. 36). The Court then ordered the
 parties to complete discovery by June 1,                         The buildings where the Superintendents
 2021. (Order dated 8/26/2020).                               worked were owned by different corporate
                                                              entities,2 but Ferreira, Villanueva, J. Bonilla,
    The Superintendents filed their Motion to                 and Blanco aver that PMG enforced the same
 Certify FLSA Collective Action on                            wage and hour practices at the different
 November 9, 2020. (Dkt. Nos. 39–41). PMG                     buildings it managed. (Ferreira Decl. ¶ 11;
 opposed the motion. (See Dkt. Nos. 43–45).                   Villanueva Decl. ¶ 4; J. Bonilla Decl. ¶ 12;

 2
   Ferreira, J. Bonilla, and Villanueva worked at             No. 40-8 (“Ferreira Decl.”) ¶ 2; Dkt. No. 40-9
 buildings owned by Parkview (1660 Crotona Park               (“Villanueva Decl.”) ¶ 2; Dkt. No. 40-10 (“J. Bonilla
 East, 1680 Crotona Park East, and 819–823 East 173rd         Decl.”) ¶ 2; Dkt. No. 40-11 (“F. Liz. Decl.”) ¶ 2;
 Street in the Bronx, respectively); F. Liz worked at         Dkt. No. 40 (“Blanco Decl.”) ¶ 1; Owen Decl. ¶¶ 8–9;
 300–306 East 162nd, a building in the Bronx owned            Dkt. No. 40-3).
 by 5 Tellers L.P.; Blanco worked at three buildings in
 the Bronx each owned by a different entity. (See Dkt.


                                                          2
Case 1:20-cv-00212-MKB-RER Document 53 Filed 04/01/21 Page 3 of 11 PageID #: 470




 Blanco Decl. ¶ 17). They allege a centralized                 Bronx and Manhattan. (Dkt. No. 40-3).
 management structure of PMG. (Pls.’ Mem.
 at 4; Dkt. No. 49 (“Pls.’ Reply”) at 5). The                      Another supervisor was named Orlando
 Superintendents and Blanco agree that PMG                     Carpio (“Carpio”). (Ferreira Decl. ¶¶ 15, 17,
 oversaw payroll and other employment-                         19; Villanueva Decl. ¶ 8; J. Bonilla Decl.
 related issues. (Ferreira Decl. ¶ 13;                         ¶¶ 7, 11). PMG states that Carpio was an
 Villanueva Decl. ¶¶ 8, 10; J. Bonilla Decl. ¶¶                employee of the 5 Tellers Defendants who
 7–8; F. Liz Decl. ¶ 9; Blanco Decl. ¶ 17).                    was merely provided with an “on-site” office.
 Paychecks and work orders were issued from                    (Owen Decl. ¶¶ 4–5). The Superintendents
 the PMG office located at 3151 Albany                         and Blanco also received work orders from
 Crescent, Bronx, New York (“the Albany                        PMG secretary “Denise.” (Ferreira Decl.
 Crescent Office”). (Ferreira Decl. ¶ 14;                      ¶ 16; Villanueva Decl. ¶ 8; J. Bonilla Decl.
 Villanueva Decl. ¶¶ 3, 5, 11–12; J. Bonilla                   ¶ 8; F. Liz. Dec. ¶ 9; Blanco Decl. ¶ 17).
 Decl. ¶¶ 10, 13; F. Liz. ¶ 5; Blanco Decl.
 ¶ 17).                                                            Around late 2017, Ferreira, Villanueva,
                                                               J. Bonilla, and R. Liz approached Xin,
     On average, the Superintendents and                       Carpio, and a Spanish-speaking PMG office
 Blanco all worked substantially more than                     worker to complain about their wages.
 forty hours per week. (Ferreira Decl. ¶ 12 (65                (Ferreira Decl. ¶ 20; Villanueva Decl. ¶ 17).
 hours); Villanueva Decl. ¶ 15 (55.5 hours); J.                In approximately early 2019, Blanco
 Bonilla Decl. ¶ 9 (74 hours); F. Liz. Decl. ¶                 complained to PMG president Victor Owen
 9; Blanco Decl. ¶¶ 9, 12 (52 hours)). And                     (“Owen”) about his wages. (Blanco Decl.
 they were all paid a fixed weekly salary.                     ¶ 13).
 (Ferreira Decl. ¶¶ 11–12, 23 ($560);
 Villanueva Decl. ¶¶ 4, 15 ($560); J. Bonilla                               LEGAL STANDARD
 Decl. ¶ 5 ($560); F. Liz. Dec. ¶ 10 ($300);
 Blanco Decl. ¶ 14 ($360 and later $500).                           The FLSA permits employees to assert
 They were not paid overtime compensation.                     claims on behalf of themselves and other
 (Ferreira Decl. ¶ 12; Villanueva Decl. ¶¶ 4,                  similarly          situated        employees.
 15; J. Bonilla Decl. ¶ 9; F. Liz Decl. ¶ 10;                  29 U.S.C. § 216(b). In the Second Circuit,
 Blanco Decl. ¶ 14). Villanueva and J. Bonilla                 certification of a FLSA collective action is a
 also assert wage statement violations.3                       two-step process. Finnigan v. Metro. Transp.
 (Villanueva Decl. ¶ 6; Bonilla Decl. ¶ 11).                   Auth., No. 19-CV-00516 (PKC) (RER), 2020
                                                               WL 1493597, at *2 (E.D.N.Y. Mar. 26, 2020)
     The Superintendents identify three PMG                    (citing Myers v. Hertz Corp., 624 F.3d 537,
 managers who worked in the Albany                             554–55 (2d Cir. 2010)). Ferreira’s current
 Crescent Office—Frank Vargas (“Vargas”),                      motion only concerns “[t]he first step, called
 Pan Xin (“Xin”), and Ramon Bonilla. These                     conditional certification.” See Jenkins v. TJX
 individuals were involved to some degree in                   Cos., 853 F. Supp. 2d 317, 320 (E.D.N.Y.
 supervising the Superintendents’ work.                        2012). If conditional certification is granted,
 (Ferreira Decl. ¶¶ 3–4, 17–18; Villanueva                     the putative collective members are sent
 Decl. ¶¶ 3, 8–9; J. Bonilla Decl. ¶¶ 4–6; F.                  notices and given the opportunity to opt-in to
 Liz. Decl. ¶ 8). Vargas and Xin served as                     the collective action. Id. After discovery,
 designated agents and/or managers for                         defendants can move to decertify the class,
 several PMG-managed buildings in the                          and the court evaluates the similarities

 3
     J. Bonilla asserts a wage notice violation as well.       (J. Bonilla Decl. ¶ 5).


                                                           3
Case 1:20-cv-00212-MKB-RER Document 53 Filed 04/01/21 Page 4 of 11 PageID #: 471




 amongst the collective with increased                Dist. LEXIS 120126, at *4 (S.D.N.Y. Oct.
 scrutiny. See id. at 320–21.                         17, 2011) (quoting Cunningham v. Elec. Data
                                                      Sys. Corp., 754 F. Supp. 2d 638, 644
     Conditional      certification    requires       (S.D.N.Y. 2010)). Allegations in the
 plaintiffs to demonstrate by “a ‘modest              complaint and other conclusory statements
 factual showing’ that they and potential opt-        that similarly situated employees exist are
 in plaintiffs ‘together were victims of a            insufficient. Prizmic v. Armour, Inc., No. 05-
 common policy or plan that violated the              CV-2503 (DLI) (MDG), 2006 WL 1662614,
 law.’” Finnigan, 2020 WL 1493597, at *2              at *2 (E.D.N.Y. June 12, 2006) (collecting
 (quoting Myers, 624 F.3d at 555). In other           cases). “A plaintiff must provide actual
 words, the plaintiff must show that “there are       evidence of a factual nexus between his
 other employees who are similarly situated           situation and those that he claims are
 with respect to their job requirements and           similarly situated . . . .” Id.; see also Young v.
 with regard to their pay provisions.” Myers,         Cooper Cameron Corp., 229 F.R.D. 50, 54
 624 F.3d at 555 (citation omitted).                  (S.D.N.Y. 2005). “[C]ourts regularly
                                                      determine that two or three declarations
        Although the Second Circuit has yet           corroborating each other constitute a
        to prescribe a particular method for          sufficient    amount         of    evidence     to
        determining whether members of a              conditionally certify a collective action under
        putative class are similarly situated,        the FLSA.” Colon v. Major Perry St. Corp.,
        district courts in this circuit look to       No. 12 Civ. 3788 (JPO), 2013 WL 3328223,
        the “(1) disparate factual and                at *6 (S.D.N.Y. July 2, 2013).
        employment settings of the individual
        plaintiffs; (2) defenses available to                         DISCUSSION
        defendants which appear to be
        individual to each plaintiff; and (3)             I. The Superintendents’ Allegations
        fairness         and         procedural              are Sufficient as to PMG-Managed
        considerations counseling for or                     Buildings in the Bronx
        against notification to the class.”
                                                          The Superintendents’ submissions satisfy
 Laroque v. Domino’s Pizza, LLC, 557 F.               their burden of a modest factual showing that
 Supp. 2d 346, 352 (E.D.N.Y. 2008) (quoting           they are similarly situated to other
 Guzman v. VLM, Inc., No. 07-CV-1126 (JG)             superintendents at PMG-managed buildings
 (RER), 2007 WL 2994278 at *3 (E.D.N.Y.               in the Bronx because five declarations before
 Oct. 11, 2007) (collecting cases)).                  the Court corroborate the pleadings and give
                                                      rise to an inference that the same wage and
     In determining whether plaintiffs have           hour policy was enforced across PMG-
 met their burden, courts “look[] to the              managed buildings in those locations.
 pleadings and submitted affidavits” and do
 not “resolve factual disputes, decide                    A. The Superintendents Established that
 substantive issues going to the ultimate                    there  are    Similarly     Situated
 merits, or make credibility determinations.”                Employees
 Yu Zhang v. Sabrina USA Inc., No. 18 Civ.
 12332 (AJN) (OTW), 2019 WL 6724351, at                  The Superintendents’ and Blanco’s
 *2 (S.D.N.Y. Dec. 20, 2019) (citations               declarations specify that they worked the
 omitted); see also Urresta v. MBJ Cafeteria
 Corp., No. 10 Civ. 8277 (RWS), 2011 U.S.


                                                  4
Case 1:20-cv-00212-MKB-RER Document 53 Filed 04/01/21 Page 5 of 11 PageID #: 472




 same job during a similar time period,4 were              competing declarations at this time. See
 paid in the same manner, and answered to the              Morris v. Lettire Constr. Corp., 896 F. Supp.
 same individuals who operated out of one                  2d 265, 271–272 (S.D.N.Y. 2012) (declining
 office. These declarations are sufficient to              to consider the declaration of an individual
 demonstrate a factual nexus as to the wage                denying a statement that plaintiff alleged he
 and hour violations experienced by                        made). PMG further argues that the hearsay
 superintendents who worked at PMG-                        statements regarding what Robinson may
 managed buildings in the Bronx. See Colon,                have said during a conversation with Ferreira
 2013 WL 3328223, at *7 (quoting Jacob v.                  and Villanueva are inadmissible. However,
 Duane Reade, Inc., No. 11 Civ. 160, 2012                  Courts in this District do not strike hearsay
 WL 260230, at *8 (S.D.N.Y. Jan. 27, 2012)                 statements at this stage of litigation. Lujan v.
 (“[T]he question ‘before the Court is not                 Cabana Mgmt., No. 10-CV-755 (ILG), 2011
 whether        Plaintiffs    and        other             WL 317984, at *6 (E.D.N.Y. Feb. 1, 2011)
 [superintendents] were identical in all                   (declining to strike a hearsay statement
 respects, but ‘rather whether they were                   “given the ‘modest factual showing’ required
 subjected to a common policy to deprive                   at the notice stage.” (quoting Laroque, 557 F.
 them of overtime pay.’”). The only evidence               Supp. 2d at 352)). Even if the Court does not
 the Superintendents provide about PMG-                    consider that Robinson may have
 managed buildings in Manhattan is that                    experienced the same alleged FLSA
 Vargas and/or Xin are the designated agent                violations, Ferreira has still provided
 and/or manager of some of them; none of the               sufficient facts to merit conditional
 Superintendents purport to have any                       certification of a collective action because the
 information as to whether employees at the                Superintendents, who worked at different
 Manhattan properties are subject to the same              buildings managed by PMG, experienced the
 alleged wage and hour violations.                         same wage and hour violations. See Colon,
                                                           2013 WL 3328223, at *6 (finding plaintiff’s
     Both Ferreira and Villanueva also                     allegations together with declarations from
 reference a conversation that they had with               two other superintendents “more than
 “Robinson,” the superintendent of a PMG-                  sufficient” to establish a common policy
 managed building located on Stratford                     enforced at over 100 apartments buildings
 Avenue in the Bronx during which Robinson                 owned by several corporate entities owned by
 shared that he also worked long hours for a               the same individual).
 flat weekly pay. (Ferreira Decl. ¶ 16;
 Villanueva Decl. ¶¶ 10, 23). PMG submitted                    PMG argues that the Superintendents
 a declaration from Robinson in which he                   have not demonstrated that the proposed opt-
 denies ever discussing his wages with                     in plaintiffs are similarly situated and subject
 Ferreira or Villanueva and states that he has             to a common policy as to their employment,
 never been denied overtime compensation                   hours, and wages. (Dkt. No. 45 (“Opp’n”) at
 because he works fewer than forty hours per               15). Specifically, PMG asserts that the
 week. (Dkt. No. 43-2 ¶¶ 2, 11). The Court                 Superintendents did not provide the names of
 will not weigh the credibility of the                     proposed class members, statements that
 4
    The approximate dates of employment for each           Blanco, 2006 until the present. (Ferreira Decl. ¶ 2;
 Superintendent at a PMG-managed building are as           Villanueva Decl. ¶ 2; J. Bonilla Decl. ¶ 2; F. Liz
 follows: Ferreira, July 2012 through November 2019;       Decl. ¶ 2; Blanco Decl. ¶ 1). PMG ceased serving the
 Villanueva, June 2006 through February 13, 2020;          5 Tellers Defendants on or about November 1, 2019.
 J. Bonilla, 2009 through on or about November 1,          (Pls.’ Mem. at 5).
 2019; F. Liz, May 2003 through November 1, 2019;


                                                       5
Case 1:20-cv-00212-MKB-RER Document 53 Filed 04/01/21 Page 6 of 11 PageID #: 473




 other proposed class members were not                            they are in the minority.” Millin v. Brooklyn
 compensated for overtime, how they have                          Born Chocolate, LLC, No. 19-CV-3346
 personal knowledge of the work conditions                        (ENV) (RER), 2020 WL 2198125, at *2
 for proposed class members, who employs                          (E.D.N.Y. May 6, 2020) (collecting cases)
 the proposed class members, and whether the                      (finding as sufficient named plaintiff’s
 proposed class members desire to opt into                        pleadings together with time records and pay
 this lawsuit. (Opp’n at 15–16). This argument                    stubs corroborating his assertions); cf.
 mischaracterizes      the    Superintendents’                    Contrera v. Langer, 278 F. Supp. 3d 702, 716
         5
 burden. This Court has previously noted that                     (S.D.N.Y. 2017).
 “[w]hile there are a few cases which may
 appear to stand for [the proposition that a                          Lastly, as PMG emphasizes, the
 declaration       supporting       conditional                   collective includes a small number of
 certification needs to be exquisitely detailed                   individuals. (Opp’n at 16–17). PMG submits
 as to time, place, occurrence, speaker, etc.],                   declarations from fourteen superintendents at

 5
   Courts tend to require more details, such as those             evidence of a common policy was hearsay statements
 identified by PMG, when plaintiffs seek to certify a             that had been called in to question.); Ikikhueme v.
 nationwide or otherwise vast collective or to include            CulinArt, Inc., No. 13 Civ. 293 (JMF), 2013 WL
 in the collective individuals with different job titles or       2395020, at *2 (S.D.N.Y. June 3, 2013) (denying
 who work at disparate locations, yet fail to provide any         certification of a collective of sous chefs at many
 evidence suggesting that those other employees are               different locations where plaintiff submitted only his
 subject to the same policy and practices. That is not            own affidavit and made no allegations that other sous
 the case here. See Garriga v. Blonder Builders Inc.,             chefs were subject to the alleged FLSA violations.);
 No. 17-CV-497 (JMA) (AKT), 2018 U.S. Dist. LEXIS                 Korenblum v. Citigroup, Inc., 195 F. Supp. 3d 475,
 171887, at *15 (E.D.N.Y. Sep. 28, 2018) (“[W]hile                478 (S.D.N.Y. 2016) (applying “a modest ‘plus’
 Plaintiffs’ declarations are sufficient to show that they        standard” and denying conditional certification where
 and their fellow carpenters were likely subject to a             plaintiffs’ declarations contradicted their own
 common policy or plan that violated the law and were             deposition testimony, eleven of the twelve opt-in
 otherwise similarly situated, their assertions as to other       plaintiffs worked for the same vendor and where the
 non-exempt employees are sparse and insufficient to              proposed nationwide collective encompassed
 expand the collective to include “all non-exempt                 “approximately 7,500 workers associated with forty
 employees.”); Sanchez v. JMP Ventures, LLC., No. 13              different . . . vendors at approximately seventy
 Civ. 7264 (KBF), 2014 WL 465542, at *2 (S.D.N.Y.                 different worksites.”).
 Jan. 27, 2014) (denying motion for conditional
 certification where plaintiff submitted only his own                PMG also cites to Levinson v. Primedia Inc., No. 02
 affidavit and failed to include any detail about                 Civ. 2222 (CBM), 2003 WL 22533428, at *2
 conversations he had with potential opt-in plaintiffs);          (S.D.N.Y. Nov. 6, 2003). In Levinson, the court denied
 Taveras v. D&J Real Estate Mgmt. II, LLC, 324                    certification for a class of tour guides employed by
 F.R.D. 39 (S.D.N.Y. 2013) (granting conditional                  related entities. While the named plaintiffs submitted
 certification of superintendents working within the              their own contracts and descriptions of their pay
 same two buildings but excluding those at other                  arrangements, the court was unpersuaded that other
 buildings, because plaintiffs did not identify any               tour guides, referenced only in the abstract, were
 individuals working at other locations, did not provide          subject to the same policy. The Superintendents,
 specifics of conversation with other employees, did              however, have also alleged a centralized management
 not explain how they could have observed the work                structure of PMG, (Pls.’ Mem. at 4; Pls.’ Reply at 5),
 schedules of those at other locations, and did not offer         provided a building list showing that many of the same
 proof that their manager also managed employees at               designated agents or managers were assigned to
 other locations); Laroque v. Domino's Pizza, LLC, 557            several different PMG-managed buildings, (Dkt. No.
 F. Supp. 2d 346, 355–56 (E.D.N.Y. 2008) (certifying              40-3), and submitted affidavits of individuals other
 a collective for only one location where including               than the named plaintiff and who work at different
 other locations could lead to a collective of hundreds           locations, (Dkt. Nos. 40-9 through 40-11, 48).
 of employees, individuals at other locations worked
 under different managers, and the only supporting


                                                              6
Case 1:20-cv-00212-MKB-RER Document 53 Filed 04/01/21 Page 7 of 11 PageID #: 474




 other PMG-managed buildings in an attempt                        B. The Superintendents Support an
 to demonstrate that the majority of potential                       Inference of a Uniform Policy under
 opt-in plaintiffs are not subject to the wage                       Common Ownership or Management
 and hours policy that the Superintendents
 describe.6 (Id. at 16; Dkt. Nos. 43-2 through                    At the conditional certification stage, the
 43-15). The Court declines to consider those                 Court     need     only     find     that   the
 declarations at this conditional certification               Superintendents’ factual showing adequately
 stage. See Morris, 896 F. Supp. 2d at 271–                   “support[s] an inference that a uniform policy
 272 (declining to consider declarations of                   or practice exists” under “common
 employees who claimed that they did not                      ownership or management.” See Contrera,
 work overtime and were compensated if they                   278 F. Supp. 3d at 714 (quoting Cruz v. Ham
 did).                                                        N Eggery Inc., 2016 WL 4186967, at *3
                                                              (E.D.N.Y. Aug. 8, 2016)) (noting that
     PMG then argues that even if “the                        whether a particular defendant is a joint
 remaining 5 superintendents [who did not                     employer under FLSA is a fact specific
 submit affidavits through PMG] intended to                   inquiry not to be resolved at this stage); cf.
 opt into this lawsuit . . . the numerosity                   Urresta, 2011 U.S. Dist. LEXIS 120126, at
 requirement for a class action would not be                  *19 (finding that plaintiffs did not provide “a
 satisfied.” (Opp’n at 17). It is without                     factual demonstration of any common control
 question that the Rule 23 requirements,                      or other element of joint-employer status.”).
 including numerosity, are not applicable to
 certification of a FLSA collective action. See,                  PMG argues that “Plaintiffs’ proposed
 e.g., Jenkins, 853 F. Supp. 2d at 320; Young,                class is comprised of 19 superintendents who
 229 F.R.D. at 54 (quoting Foster v. Food                     were       employed      by      24     different
 Emporium, No. 99 Civ. 3860 (CM), 2000 WL                     entities . . . Nor do Plaintiffs allege that they
 1737858, at *1 (S.D.N.Y. April 26, 2000)).                   are related in any way to the existing
 Courts in this Circuit agree that “[e]ven if the             Defendants.” (Opp’n at 19). But PMG fails to
 group of eligible plaintiffs is small, they all              appreciate the relevance of the undisputed
 ‘have a right to notice of these claims and an               fact that the twenty-four entities all had PMG
 opportunity to join this action.’” Lee v. ABC                manage their residential apartment buildings.
 Carpet & Home, 236 F.R.D. 193, 197                           (See Opp’n at 8; Owen Decl. ¶¶ 8–9). The
 (S.D.N.Y. 2006) (quoting Davis v. Lenox Hill                 Superintendents’ factual evidence supports
 Hosp., No. 03 Civ. 3746 (DLC), 2004 WL                       an inference that superintendents in the
 1926086, at *7 (S.D.N.Y. Aug. 31, 2004)).                    Bronx were subject to a uniform wage and
                                                              hour policy under PMG management.

                                                                  The Superintendents and Blanco assert
                                                              that PMG issued work orders, paychecks, and

 6
   Blanco has introduced doubt as to the credibility of       [his] job and residence”) and states that his first
 these statements. (See Banco Decl. ¶¶ 3–11). He is one       declaration did not accurately describe his actual
 of the superintendents whose declaration PGM                 hours. (Blanco Decl. ¶¶ 6–9). Blanco also submits a
 submits with its opposition. (Dkt. No. 43-11). Blanco        voice message he received to dissuade him from
 subsequently submitted a declaration along with the          speaking to any lawyers about his work with PMG.
 Superintendents’ reply that details the conditions           (Dkt. No. 48-1). According to Blanco, PMG manager
 under which he provided that statement (including that       and agent Vargas left that message. (Blanco Decl. ¶ 3).
 “[t]he PMG manager whispered how I should answer
 the questions” and that “[he] was terrified of losing


                                                          7
Case 1:20-cv-00212-MKB-RER Document 53 Filed 04/01/21 Page 8 of 11 PageID #: 475




 other employment-related memos; it handled                         Contrera, 278 F. Supp. 3d at 716 (“Even ‘a
 vacation time and other employment-related                         single affidavit providing some basis for an
 issues.7 (Ferreira Decl. ¶¶ 13–14, 17;                             inference that a company-wide policy exists
 Villanueva Decl. ¶¶ 3, 5, 8, 10–12; J. Bonilla                     could be sufficient to grant conditional
 Decl. ¶¶ 7–8, 10–11, 13; F. Liz Decl. ¶¶ 5, 9;                     certification.’” (quoting Fernandez v. Sharp
 Blanco Decl. ¶ 17). When Ferreira had a                            Mgmt. Corp., No. 16 Civ. 551 (JGK) (SN),
 concern about his wages, he, together with                         2016 WL 5940918, at *3 (S.D.N.Y. Oct. 13,
 superintendents of other buildings, owned by                       2016) (collecting cases))); Sipas v. Sammy’s
 separate entities,8 spoke with PMG manager                         Fishbox, Inc., 2006 WL 1084556, at *2
 Xin with the understanding that his decision                       (S.D.N.Y. Apr. 24, 2006) (“All the Plaintiffs
 on wages was final. Similarly, Blanco spoke                        were required to wear the same uniforms,
 to PMG president Owen about a wage-related                         attend the same semi-annual meetings to
 concern, understanding his decision on                             discuss problems with parking operations,
 wages to be final. (Blanco Decl. ¶ 13; see                         and answer to the same supervisors” and
 Owen Decl. ¶ 1).                                                   alleged the same wage violations.); Taveras,
                                                                    324 F.R.D. at 46 (“[individual defendant]
     The Superintendents’ counsel’s staff                           was involved in management of employees
 reviewed public records to determine the                           employed at [two locations], suggesting
 number and locations of buildings managed                          common management and centralized
 by PMG. (Rapaport Aff. ¶¶ 7–8). The records                        control of labor relations” but finding that
 indicate that for each building other than                         including unnamed employees of unnamed
 those for which one of the 5 Tellers                               “related” entities was too broad). The Court
 Defendants held title, including the                               cannot make the same inference as to PMG-
 Manhattan buildings, the designated agent                          managed buildings in Manhattan or
 and/or manager is listed at the Albany                             Brooklyn. See Monger v. Cactus Salon &
 Crescent Office. (Dkt. No. 40-3). Vargas                           Spa’s LLC, No. 08-CV-1817 (FB) (WDW),
 and/or Xin are the designated agent and/or                         2009 WL 1916386, at *2 (E.D.N.Y. July 6,
 manager of all of the buildings that PMG                           2009) (“[Plaintiff’s] offer no basis for this
 managed in the Bronx except for                                    belief [that other locations’ employees are
 approximately three. (Dkt. No. 40-3).                              similarly situated]; they name no individuals
                                                                    at other salons who are similarly situated; and
     The Court can reasonably infer from the                        they provide no documentary evidence that
 affidavits of five different superintendents at                    policies are the same at different Cactus
 separate buildings in the Bronx, each                              Salon locations.”); Greene v. C.B. Holding
 managed by PMG that there is a common                              Corp., 2010 WL 3516566, at *5 (granting
 policy of wage and hour violations at PMG-                         conditional certification based on eight
 managed buildings in the Bronx. See                                affidavits supporting that alleged wage and

 7
   The Court acknowledges the dispute regarding                     2198125, at *1.
 whether PMG exercised control over employment
 conditions or merely performed “back office” tasks.                8
                                                                        Based on the records collected by the
 (Compare Compl. ¶¶ 7, 45, and Dkt. No. 23 ¶¶ 152–                  Superintendents’ counsel, Ferreira, Villanueva, and J.
 53, with Owen Decl. ¶ 3). The Court will not consider              Bonilla all worked in buildings to which Parkview
 the substance of those arguments at this time;                     held title; 5 Tellers L.P. held title to the building in
 however, after discovery, PMG may move to decertify                which F. Liz worked; and Blanco worked for three
 the collective, and the Court will evaluate whether the            buildings of which title for each was held by a different
 opt-in plaintiffs are in fact similarly situated. See, e.g.,       corporate entity. (Dkt. No. 40-3).
 Jenkins, 853 F. Supp. 2d. at 320–21; Millin, 2020 WL


                                                                8
Case 1:20-cv-00212-MKB-RER Document 53 Filed 04/01/21 Page 9 of 11 PageID #: 476




 hour violations were experienced at five New                     minimum wage rate for all hours
 York locations, one New Jersey location, and                     worked        and/or        overtime
 two Pennsylvania locations).                                     compensation for all hours over forty
                                                                  that they worked in a workweek.
     Lastly, without citing any authority, PMG
 argues that granting the Superintendents’              (Pls.’ Mot.).
 motion would necessitate the addition of
 twenty-four necessary parties under Rule 23.               The FLSA affords a two-year statute of
 (Opp’n at 20–21). It is no barrier to                  limitations to bring a cause of action unless
 conditional certification that not all                 the violation was willful, in which case the
 potentially affiliated entities are named as           limitations period is extended to three years.
 defendants. See Lujan, 2011 WL 317984, at              29 U.S.C. § 255(a). The Superintendents
 *1–2 (granting conditional certification after         allege that the FLSA violations were willful.
 noting that not all related entities were named        (Compl. ¶¶ 56, 65). Accordingly, their
 as defendants).                                        proposed collective action period is
                                                        appropriate. See Garriga, 2018 U.S. Dist.
    II.      Content of the Proposed Notice             LEXIS 171887, at *18–19.

      Under the FLSA, district courts have the              PMG argues that the Superintendents’
 authority to order that notice be given to             revised definition for the collective should be
 potential members of a collective. E.g.,               construed as an acknowledgment that the
 Colon, 2013 WL 3328223, at *7. “[T]he                  appropriate collective is only those
 dissemination of notice in a FLSA collective           superintendents employed by the 5 Tellers
 action is a case management tool that courts           Defendants in buildings managed by PMG.
 may employ in ‘appropriate cases,’ including           (Opp’n at 5). However, PMG provides no
 where notice will facilitate swift and                 legal support for its argument that they
 economic justice.” Taveras, 324 F.R.D. at 41           should not be permitted to seek conditional
 (citing Myers, 624 F.3d at 555).                       certification of the amended proposed
                                                        collective, and the Court finds none. The
     In their Complaint, Named Plaintiffs               Superintendents appropriately modified part
 anticipated that the FLSA Collective would             of the anticipated opt-in collective after
 refer to “all persons who are, or have been,           limited discovery. For example, maintenance
 employed       as     superintendents       and        workers were removed from the proposed
 maintenance workers at the 5 Tellers                   collective because Named Plaintiff Ana Liz,
 Buildings from three (3) years prior to this           a porter, no longer seeks to represent a
 action’s filing through the date of the final          collective. The Superintendents are directed
 disposition who elect to opt-in to this action.”       to further modify the collective in accordance
 (Compl. ¶ 54). The Superintendents now                 with this order; namely, to include only
 requests that the Collective include                   superintendents who worked at PMG-
                                                        managed buildings in the Bronx.
          current and former superintendents of
          all residential apartment buildings              III.      Form of the Proposed Notice
          owned and/or managed by [PMG] - -                          and Reminder Notice
          who, while performing work for
          Defendants at any time between                    The        Superintendents        request
          January 10, 2017 and the present, did         authorization to send notice and reminder
          not receive pay at least at the               notice by mail, email, and text message. (Dkt.


                                                    9
Case 1:20-cv-00212-MKB-RER Document 53 Filed 04/01/21 Page 10 of 11 PageID #: 477




  Nos. 40-4 through 40-7). This request is                of the motion for collective action
  granted. See Millin, 2020 WL 2198125, at *3             (November 9, 2020), rather than the date
  (“There is no credible reason why notice                upon which notice is mailed. Id.
  should not be provided by email or text
  message, especially given the broad remedial               V.      Requested Contact Information
  purpose of the FLSA.”); see also Knox v.
  John Varvatos Enterprises Inc., 282 F. Supp.                The Superintendents seek an order from
  3d 644, 667 (S.D.N.Y. 2017) (“many courts               this Court directing PMG “to produce a
  in this district have permitted sending a               computer-readable data file containing the
  reminder notice”).                                      names, last known mailing addresses, all
                                                          known home and mobile telephone numbers,
      The Superintendents also request to                 all known email addresses, work locations,
  distribute the notice in Spanish as well as             dates of employment, and primary languages
  English. (Pls.’ Mem. at 20). This request is            spoken of all potential collective action
  granted. See Lijun Geng v. Shu Han Ju Rest.             members who worked at buildings owned or
  II Corp., No. 18 Civ. 12220 (PAE) (RWL),                managed by PMG at any point from
  2019 WL 4493429, at *19 (S.D.N.Y. Sept. 9,              November 9, 2014 to the present.” (Pls.’ Mot.
  2019) (“[T]ranslation of court-authorized               ¶ 2). The Court assumes that this request
  notice is commonly granted ‘to increase the             seeks to include superintendents who may
  effectiveness of the notice in reaching                 have claims under the NYLL.
  potential opt-in plaintiffs.’” (quoting Liping
  Dai v. Lychee House, Inc., 17-CV-6197 (DF),                 In addition to the FLSA claims, the Court
  2018 WL 4360772, at *12 (E.D.N.Y. Aug.                  can exercise supplemental jurisdiction over
  29, 2018))).                                            the NYLL claims arising out of the policies
                                                          complained of here. See 28 U.S.C. § 1367.
     IV.     Tolling FLSA           Statute    of         The NYLL statute of limitations is six years
             Limitations                                  from the date that the employee filed a
                                                          complaint. N.Y. Lab. Law §§ 198(3), 663(3).
      The Superintendents request that the                The NYLL does not have a provision
  Court order that “the FLSA statute of                   equivalent to § 216(b) of the FLSA. See
  limitations be tolled from the date of filing of        Guzman, 2007 WL 2994278, at *5. Courts in
  this motion until such time as the Court                this Circuit, including this Court, have
  resolves [it].” (Pls.’ Mem. at 20). PMG does            therefore found it appropriate that notices of
  not oppose this request.                                the collective action be sent to prospective
                                                          plaintiffs with claims now or dating back six
      While the limitations period for each               years. See Anjum v. J.C. Penney Co., No. 13
  potential plaintiff continues to run until they         CV 460 (RJD) (RER), 2015 WL 3603973, at
  elect to opt-in to the action, 29 U.S.C. §.             *12 (E.D.N.Y. June 5, 2015); Millin, 2020
  256(b), some plaintiffs may be eligible for             WL 2198125, at *4; Garriga, 2018 U.S. Dist.
  equitable tolling. See, e.g., Millin, 2020 WL           LEXIS 171887, at *19–20; Guzman, 2007
  2198125, at *4 (citing Kemper v. Westbury               WL 2994278, at *6 (collecting cases).
  Operating Corp., No. 12-CV-0895 (ADS)
  (ETB), 2012 WL 4976122, at *3 (E.D.N.Y.                      Notice shall be sent to superintendents
  Oct. 17, 2012). It is therefore appropriate that        who worked for PMG-managed buildings in
  notices of the collective action be sent to             the Bronx during the six years prior to the
  prospective plaintiffs who worked for                   filing of the motion for collective action.
  defendants from six years prior to the filing           Accordingly, PMG is directed to produce the


                                                     10
Case 1:20-cv-00212-MKB-RER Document 53 Filed 04/01/21 Page 11 of 11 PageID #: 478




  requested contact information.                  January 10, 2017 to present is conditionally
                                                  certified and the proposed notice is approved
               CONCLUSION                         with modification. The Superintendents’
                                                  request for equitable tolling is granted in part.
      For the reasons set forth above, the        Within fourteen days of this Order,
  Superintendents’ motion for conditional         Defendants are directed to provide Plaintiffs’
  certification of a collective action is         counsel with the requested contact
  GRANTED in part. A collective action of         information for potential collective action
  superintendents who worked or work at           members for the purpose of issuing the
  PMG-managed buildings in the Bronx from         notice.


                                                          SO ORDERED

                                                          /s/ Ramon E. Reyes, Jr.
                                                          RAMON E. REYES, JR.
                                                          United States Magistrate Judge

                                                          Dated: April 1, 2021
                                                                 Brooklyn, NY




                                             11
